Opinion by
Judge Hardin :
This court concurs with the circuit court in its judgment, except in the construction therein given to the second clause of Thomas' Shelton’s will. As to that provision we are of the opinion that the intention of the testator was to devise to his two daughters, Jane St. Clair and Mary P. Stone, the land purchased of Bryant, to take effect and vest in them severally upon their surviving the tenant for life, Paulina Shelton, but with an alternative devise to. the bodily heirs of either of them who might not survive the tenant for life; and that the title in fee simple will become vested absolutely in the one or the other persons or class of devisees., at the death of the said Paulina, or pass to the testator’s heirs at law, depending upon the contingency indicated. Robb v. Belt, etc., 12 B. Monroe 643.
Wherefore the judgment, being inconsistent with this construction of the will, it is reversed and the cause remanded with instructions to render.a judgment in conformity to' this opinion.